DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remark, filed 7/1/2021, with respect to claims 1-22 have been fully considered and are persuasive.  The rejection of claims 1-22 has been withdrawn. 

Claims 9, 19, and 21-22 have been cancelled.

Allowable Subject Matter
Claims 1-8, 10-18, and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

“receiving a user input as a particular hand gesture in relation to the target object, wherein the particular hand gesture includes a hand pose and motion; and 
interpreting, based on the trigger causing the switching to the local mode for interacting with interfaces of the target object, the hand pose and motion of the particular hand gesture as an activation of an interface of the target object, wherein the hand pose and motion of the particular hand gesture that is interpreted as an activation of an interface of the target object also corresponds to a manipulation of the target object in spatial relation to the artificial reality environment when in the global mode”.

Regarding to claim 8, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“receiving a user input as a particular hand gesture in relation to the target object, wherein the particular hand gesture includes a hand pose and motion; and 
interpreting, based on the trigger causing the switching to the local mode for interacting with interfaces of the target object, the hand pose and motion of the particular hand gesture as an activation of an interface of the target object, wherein the hand pose and motion of the particular hand gesture that is interpreted as an activation of an interface of the target object also corresponds to a manipulation of the target object in spatial relation to the artificial reality environment when in the global mode”.


“in response to the global mode being active, interpreting a hand pose and motion of a hand gesture by mapping the hand gesture to a first action in the first set of actions, wherein the hand gesture includes the hand pose and motion, and the hand gesture is mapped to a second action in the second set of actions, and wherein the second set of actions is selected when then local mode is active”.

Claims 2-7 are allowed due to dependency of claim 1. Claims 10-14 are allowed due to dependency of claim 8. Claims 16-18 and 20 are allowed due to dependency of claim 15.
Closest Reference Found
Closest prior art of record with regards the Examiner’s 35 U.S.C 103 rejection includes Faaborg (US 20170060230 A1) in view of Plagemann (US 20150220150 A1), Hsiao (US 20180335925 A1; Hsiao is from IDS 09-30-2020), Prada Gomez (US 8558759 B1), Givon (US 20120218183 A1), and further in view of Cheng (US 20140125598 A1) either alone or in combination, fail to anticipate or render obvious required in the claim or the claim as mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630.  The examiner can normally be reached on 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.